DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-23 and 25-26 in the reply filed on 1/11/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “[a] catalyst comprising the following formula” is indefinite because a catalyst is made of materials, which may be represented by formulas, but a catalyst may not just be a formula. Suitable language may include “a catalyst composition comprising a catalyst material according to the following formula”, or the like.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cizeron US 2013/0023709.
Regarding claims 1-3, 8-9, teaches a combined oxide of a mixture of rare earth elements a group 2 element, and a group 13 element (Paragraph [0021]). The rare earth oxide may be a combination of cerium and lanthanum (Paragraph [0104]).
Regarding claim 4-6, mixed oxide may include a mixture of lanthinides, alkali earth metals, and other group 3-16 metals (Paragraph [0021]), which includes group 4 metals titanium, zirconium, and hafnium (Paragraph [0071]).
Regarding claim 10, the rare earth oxide may be a combination of cerium and lanthanum (Paragraph [0104]). Group 2 elements include calcium, strontium, and barium (Paragraph [0069], and group 13 elements include aluminum, gallium and indium.

Regarding claims 12-16, these claims only require a mole fraction of one element, which is interpreted broadly because it does not fix the ratios of the other elements in the combined oxide of the mixture of rare earth elements a group 2 element, and a group 13 element (Paragraph [0021]) could be expressed with different numbers that would fall within the claimed ranges of claims 12-16.
Regarding claim 17, the content of the different elements may fall within these ranges (Paragraphs [0158], [0163]-[0167]).
Regarding claims 18-19, the catalyst may include a nanowire (Paragraph [0093]).
Regarding claim 20-23, the catalyst may be a bulk catalyst on a support and extruded as tablets (Paragraphs [0215] - [0217]).
Regarding claim 25-26, the catalyst may have an OCM selectivity of 50% or greater at 700 deg. C (Paragraph [0324]) and a methane conversion of greater than 20 % (Paragraph [0014]). 
Claim(s) 1-3, 6, 8-10, 12-16, 18-23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liang US 2017/0014807.
Regarding claims 1-3, 6, 8-10 teaches a combined oxide of lanthanum oxide, cerium oxide, calcium oxide (Paragraph [0081]) and aluminum oxide (Paragraph 96).  For example, 
Regarding claims 12-16, as stated above Liang teaches a combined oxide of lanthanum oxide, cerium oxide, calcium oxide (Paragraph [0081]) and aluminum oxide (Paragraph 96). Claims 12-16 only require a mole fraction of one element, which is interpreted broadly because it does not fix the ratios of the other elements in the combined oxide of lanthanum oxide, cerium oxide, calcium oxide (Paragraph [0081]) and aluminum oxide (Paragraph 96) could be expressed with different numbers that would fall within the claimed ranges of claims 12-16.
Regarding claims 18-19, the catalyst may include a nanowire (Paragraph [0137]).
Regarding claim 20-23, the catalyst may be a bulk catalyst on a support and extruded as tablets (Paragraphs [0115] and [0116]).
Regarding claim 25-26, the catalyst may have an OCM selectivity of 60 to 90% at 700 deg. C (Paragraph [0324]) and a methane conversion of 10 to 60 % (Paragraph [0195]). 
Claim(s) 1, 4-10, 12-16, 18 and 22  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ohsawa “High-throughput studies on photochemical properties of transition metal-doped SrTiO3 epitaxial thin films.
Regarding claim 1, 4-10, 12-13, 15, and 22 Ohsawa teaches a combined oxide of SrTiO3 and LaAlO3, wherein the SrTiO3 may be present at 25% and LaAlO3 may be present at 75% (Figure 3). The combined oxide would therefore be Sr0.25Ti0.25La0.75Al0.75O3 (Figure 3). Element A is titanium, B is strontium, C is aluminum, and D is lanthanum.
Regarding claim 14, and 16, as stated above Ohsawa teaches Sr0.25Ti0.25La0.75Al0.75O3 (Figure 3). Claims 14 and 16 only require a mole fraction of one 
Regarding claim 18, the material is in the nano scale (Introduction).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JAMES A FIORITO/Primary Examiner, Art Unit 1731